

116 HR 8221 IH: Blackwell School National Historic Site Act
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8221IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Hurd of Texas (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Blackwell School National Historic Site in Marfa, Texas, and for other purposes.1.Short titleThis Act may be cited as the Blackwell School National Historic Site Act.2.DefinitionsIn this Act:(1)National historic siteThe term national historic site means the Blackwell School, in Marfa, Texas.(2)SecretaryThe term Secretary means the Secretary of the Interior.3.Findings Congress finds as follows:(1)The Blackwell School, located at 501 South Abbott Street, in Marfa, Presidio County, Texas, is associated with the period of racial segregation in Marfa public schools and is the sole extant property directly associated with Hispanic education in the community, the remaining buildings having been torn down after the school closed in 1965.(2)The Blackwell School is a tangible reminder of a time when the practice of separate but equal dominated education and social systems. Despite being categorized as white by Texas law, Mexican Americans were regularly excluded from commingling with Anglos at barbershops, restaurants, funeral homes, theaters, churches, and schools.(3)The spectrum of experiences of students and teachers at the Blackwell School constitute an important record of life in a segregated school in the context of the history of Texas and America.(4)Mexican and Mexican American culture and history in Marfa is tied to the Blackwell School, which for more than 50 years served as a leading feature of the Hispanic community, illustrating the challenge of maintaining cultural identity in a dominant Anglo society. Yet today, Hispanic influences are seen in Marfa’s social and religious organizations, business and government institutions, and shared experiences of language, food, and music.(5)The historic Blackwell School building is a physical record of the longevity and beauty of the distinctive design and craftsmanship informed by both traditional techniques and materials, and the transition from purely the vernacular to the period of materials, design, and workmanship made available after the arrival of the railroad. The original historic school building and grounds on which it stands provide an authentic setting to commemorate and interpret the history of the Blackwell School.(6)The Blackwell School is closely associated with the broad patterns of local, State, and national history in the area of school segregation. Mexicans and other members of the Latin American diaspora have placed a high value upon education as a means of economic, social, and political advancement.(7)Mexican Americans and other members of the Latin American diaspora have placed a high value upon education as a means of economic, social, and political advancement. However, Hispanics and Latinos have not always had equitable opportunities and access to quality educational facilities in the United States.4.Establishment of the Blackwell School National Historic Site(a)Establishment(1)In generalSubject to paragraph (2), there is established the Blackwell School National Historic Site in the State of Texas as a unit of the National Park System to preserve, protect and interpret for the benefit of present and future generations the Blackwell School, its role as both an academic and cultural cornerstone in the community in Marfa, Texas, and its function within a segregated system of education in Texas and the United States from 1885 through 1965.(2)ConditionsThe national historic site shall not be established until the date on which the Secretary has—(A)entered into a written agreement with the Marfa Unified School District providing that the Blackwell School shall be donated to or placed by agreement into co-management with the United States for inclusion in a national historic site to be managed consistently with the purposes of a national historic site; and(B)acquired sufficient land or interests in land within the boundaries of the national historic site to constitute a manageable unit.(b)BoundariesThe boundaries of the national historic site shall be the boundaries generally depicted on the map.(c)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.(d)Acquisition of authorityThe Secretary may only acquire any land or interest in land located within the boundary of the national historic site by—(1)donation;(2)purchase with donated funds; or(3)exchange.(e)Administration(1)In generalThe Secretary shall administer this national historic site in accordance with—(A)this Act; and(B)the laws generally applicable to units of the National Park System.(2)Management plan(A)Not later than 3 years after the date on which funds are first made available to the Secretary for this purpose, the Secretary shall prepare a general management plan for the national historic site in accordance with section 100502 of title 54, United States Code.(B)Upon completion, the Secretary shall submit the general management plan prepared pursuant to subparagraph (A) to the Committee on Natural Resources of the House of Representatives and Committee on Energy and Natural Resources of the Senate.(f)Cooperative agreementsThe Secretary shall enter into cooperative agreements with the Blackwell School Alliance (and other local, regional, State, academic and non-profit partners) for interpretive and educational programming, technical assistance, and rehabilitation related to the national historic site.(g)Written consent of ownerNo private property or non-Federal public property shall be included within the boundaries of the national historic site or managed as part of the national historic site without the written consent of the owner of such property.